 

 

 

 

____Case 2:17-cy-00018 Document 239 __Filed on 02/26/21 in TXSD .. Page 1 of 3

 

 

Usted Stethes Distinct Cons ott SEG
Southoenn Rusvnet of Texas |
Canpus Chemis Divisrarw

 

—FEB-2-6-2021-——

Nathan Ochsner, Clerk of Court

 

 

Bobbie leo Heruste Lean 5
Plank ef"

 

 

VS . _ - : Cris Aotion :
A(?-lu-~B

 

lesen h Ran ela ‘Za

bel date ~

 

 

MoTiow bs wlue =P — Rot -.

oe Corde ew ce: Diéceme Ft AZ: Ss
GC, Stay / Folate Ordine by +e
De Gurdants —

 

 

 

 

te. +e Boareble Sedge at Sad Ta

7 Pad Corte, Ws Bood--2 |
AlcA ae Pla be mtd axoosbe) do Aes Ye Sure 7
Hot awn 3 Ps WS at lO os AQ, aa
Stay 1 Rolective Ondard a pet ord. ta ©
Medkro0

ul>. _

 

 

The honk Gree Gave L led a_
auen01> ty Keo Panot BOS. Arico dae can phish
Case 2:17- -CVv- -00018 Document 239 Filed ¢ on 02/26/21 inTXSD_ Page2of3 ; __.

—Gaease anada— Ss ray clan? Lo te) AS Bhs 9
ytd Dn. Lwin.

 

“bes. 7 (Qaveie Le SPY Ha only wtHong :
Narre ond re DIS w-Cre F

 

 

==

Cubed, tense ~ SHY. . Ye 1 5 t-PA
eR that Hey ee EE He LLY
Oconee PRO a mex te Ls see le alQ VY

rey, ~fes pie Ff Omer SL Come bala.
sa Ce hes te Rurdrra JS ongneta tigation 7
dle Mle Ken A ppooR 2a) Panes *

 

 

: Dw Nay aAp2 (y, lo De Lr h carer bor
the fe US a6 bo, has moot eusurorted tHe
4 G29 _hord Del clo Le .

 

 

youn) Neoware), YES On — 1D Delo dat
bet 3AM. St sexs - at DeGridian ke Haat Qa __
peproaceathon? by 3 dasa acsdpaee)

a

 

They 00 —_— scsi ae tla Sol
Motion Lh Stu, /Peskete © QOudae but oir y Gaver
ansaw) bre Gol Acton , te atten tes an
YY peter RAQ LL clea Df
Ed.
Ses bhsys he Pot. Cf
He Bobbee—
Fel- am, Reay.

 

 
of 3

|
|

[

 & .
1 At 239 Filed on 02/26/21 in TXSD Page 3

   

 

sgaraaln Ut! ( eg genytf ttteghgtygeaf bitte sszyor-Tobee.
/ ob 32
84RD —erdse
ROL HS “p gers “¢y on,
FPR PE SPR CE TAL RSS
PP PEO OPP SY?

NOD JO HAID yausyod UEUTEN

1202 96 gas
“J Eidd TPO Sou oF CAM yougno 5

_ a 0
_ Seehdg sae

meet ELE XE NOLSMOH HIMON -

pan

 

——

|

!
PISS wd 22a
“ 7 Qe OZ +t

Avrag rooney |

 
